t c memo united_states tax_court c h robinson inc and subsidiaries petitioner v commissioner of internal revenue respondent c h robinson inc petitioner v commissioner of internal revenue respondent docket nos filed date william j hippee jr and david b strong for petitioners in docket nos and edward j plumier for petitioner in docket no jack forsberg for respondent memorandum findings_of_fact and opinion swift judge for the years in issue respondent determined deficiencies in petitioners' consolidated federal income taxes as follows year deficiency dollar_figure big_number big_number for petitioners claim an overpayment of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether payments totaling dollar_figure qualify as amortizable business_expenses relating to a covenant_not_to_compete and whether payments totaling dollar_figure qualify as deductible salary expenses for services rendered findings_of_fact some of the facts are stipulated and are so found when the petitions were filed petitioners' principal_place_of_business was located in eden prairie minnesota during the years in issue c h robinson inc petitioner was a minnesota corporation and the parent_corporation of a group of affiliated corporations that filed consolidated federal_income_tax returns petitioner and its affiliated corporations were engaged in various businesses relating to the distribution and sale of produce and the provision of transportation and customs brokerage services in meyer customs brokers inc mcb was a minnesota corporation engaged in the customs brokerage business services provided by customs brokers involve the processing and documentation of import goods through u s customs the payment of duties and freight charges and freight forwarding prior to the transaction discussed below joel meyer meyer was president and sole shareholder of mcb and the stock ownership of mcb was not in any way related to the stock ownership of petitioner other than the absence of any relationship in the stock ownership of petitioner and of mcb the identity of the owners of the stock in petitioner is not disclosed in the record in meyer founded mcb as of meyer wa sec_40 years of age and had been involved in the customs brokerage business for over years meyer had developed extensive relationships with the clients of mcb and meyer was the key individual who on behalf of mcb maintained contact with the clients the earnings_of mcb depended primarily on the efforts of meyer in each of and meyer was paid a salary by mcb of dollar_figure and dollar_figure respectively meyer was a particularly effective businessman and was well regarded as a customs broker in late representatives of petitioner and c h robinson international inc international a wholly owned subsidiary of petitioner initiated negotiations with meyer for acquisition by international of certain assets of mcb the assets of mcb including the goodwill customer lists and trade names but excluding certain assets principally cash and accounts_receivable as summarized in the schedule below an offer and several counteroffers were made by meyer individually and as representative of mcb and by representatives of petitioner and international relating to the amount of cash and stock consideration to be paid to mcb for the assets of mcb and relating to amounts to be paid to meyer under a 3-year covenant_not_to_compete and a contingent salary bonus agreement consideration to be paid to mcb and meyer as cash stock in petitioner promissory note salary bonus over years covenant_not_to_compete total amount to be paid to mcb and to meyer under mcb's offer to sell of dollar_figure big_number big_number under international's counteroffer to purchase of dollar_figure big_number big_number dollar_figure dollar_figure after receiving tax_advice in early january of representatives of petitioner and of international revised international's counteroffer to which revised counteroffer meyer and mcb agreed the final form of the agreement that was reached on date between meyer individually and as representative of mcb and international is summarized below consideration to be paid to mcb and meyer as cash stock in petitioner promissory note salary bonus over years covenant_not_to_compete amount at closing amount in amount in amount in total to be paid under covenant total amount to be paid to mcb and to meyer form as finally agreed to dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure on date the acquisition of the assets of mcb was consummated at closing international paid to mcb the dollar_figure cash due and to meyer the dollar_figure due under the purported covenant_not_to_compete and meyer entered into the 3-year covenant_not_to_compete with international and a 3-year employment agreement reflecting the contingent salary bonus after the acquisition mcb's customs brokerage business was conducted as a division of international and continued to prosper under the employment agreement meyer agreed to expand the customs brokerage business throughout the united_states the employment agreement also contained a 2-year nonsolicitation clause to commence upon termination of meyer's employment with international under which after his employment with international meyer was prohibited from soliciting for years any of mcb's former clients the dollar_figure contingent salary bonus was to be paid to meyer ratably in march of and -- dollar_figure in each year -- if the customs brokerage business of international reached a net profits goal in each year of dollar_figure prior to deductions for taxes and prior to meyer's salary bonus and profit-sharing contributions net profits if the dollar_figure net profits goal was not reached a pro_rata share of the dollar_figure salary bonus was to be paid to meyer corresponding to the percentage of the dollar_figure net profits goal that was reached the dollar_figure net profits goal was based on the fact that mcb's annual net profits in years immediately preceding were approximately dollar_figure after termination of employment with international or after meyer's death no salary bonus would be paid to meyer or to his heirs for each of the years and in addition to the dollar_figure paid at closing meyer was paid the dollar_figure under the purported covenant_not_to_compete also with respect to and all or a majority of the dollar_figure net profits goal for the customs brokerage business was reached and meyer was paid_by international as a salary bonus dollar_figure in dollar_figure in february of for and dollar_figure in late for on meyer's individual federal_income_tax returns for and meyer reported and treated as ordinary_income the dollar_figure he received at closing under the purported covenant_not_to_compete the three annual payments of dollar_figure he received under the covenant_not_to_compete and the three annual payments of approximately dollar_figure he received as salary bonuses on petitioners' consolidated corporate federal_income_tax returns for and ordinary business_expense deductions were claimed with respect to the covenant_not_to_compete in the respective amounts of dollar_figure dollar_figure and dollar_figure -- a total of dollar_figure also ordinary business_expense deductions were claimed for and with respect to the amounts accrued and or paid to meyer each year as a salary bonus on audit respondent disallowed petitioners' claimed deductions relating to the covenant_not_to_compete and to the salary bonus on the grounds that the amounts paid as such actually represent nondeductible capital expenditures the business_expense deductions claimed for the covenant not to compete represent a 3-year amortization of a total of dollar_figure which is dollar_figure less than the total stated amount of dollar_figure purportedly paid for the covenant_not_to_compete the dollar_figure difference is not explained in the record and the dollar_figure apparently has not been claimed as a business_expense deduction for the years in issue opinion amounts paid to meyer as covenant_not_to_compete amounts paid for covenants not to compete generally are deductible over the life of the covenants as current business_expenses 84_tc_21 amounts paid however for goodwill or for the going_concern_value of a business generally are treated as nondeductible capital expenditures fong v commissioner tcmemo_1984_402 affd without published opinion 816_f2d_684 9th cir to be respected for federal_income_tax purposes covenants not to compete should reflect economic reality 810_f2d_562 6th cir affg tcmemo_1985_53 52_tc_367 affd per curiam 451_f2d_173 9th cir taxpayers generally bear the burden of proving entitlement to claimed deductions rule a 290_us_111 in at the time of the purchase of the assets of mcb meyer was an experienced relatively young and successful customs broker as a result of his investments and the sale of the assets of mcb meyer had sufficient capital available and the ability to start a new customs brokerage business and to compete effectively with international we believe that the covenant_not_to_compete that meyer entered into with petitioner and with international had substantial economic reality although as explained below a portion of the amount allocated thereto by meyer mcb petitioner and international we regard as excessive and we treat as a nondeductible capital_expenditure petitioners' and respondent's expert witnesses valued the covenant_not_to_compete at dollar_figure and at dollar_figure respectively the offer and counteroffers that were made during negotiations for purchase of the assets of mcb suggest that the dollar_figure cash payment made at closing purportedly relating to and for the covenant_not_to_compete did not in substance constitute payment for the covenant_not_to_compete rather this dollar_figure cash payment was made at closing along with the stated dollar_figure cash portion of the purchase_price together these two cash payments are closely associated with the terms of international's original counteroffer under which it was proposed that international would make at closing a dollar_figure million cash payment for the assets of mcb also under that original counteroffer only dollar_figure was to be allocated to the covenant_not_to_compete only after tax_advice was obtained by international were the terms of the counteroffer modified to reflect a much higher stated amount to be allocated to the covenant_not_to_compete ignoring the dollar_figure cash paid at closing purportedly for the covenant_not_to_compete the total of dollar_figure that was paid for and for the covenant_not_to_compete dollar_figure for each of and strongly resembles international's original counteroffer under which a total of dollar_figure was to be paid for the covenant_not_to_compete we conclude that the dollar_figure cash paid at closing purportedly relating to the covenant_not_to_compete does not reflect economic reality should be treated as consideration paid for the assets of mcb and constitutes a nondeductible capital_expenditure we also conclude that the cumulative dollar_figure paid for and for the covenant_not_to_compete does reflect economic reality and the deductions relating thereto to be amortized over years are deductible as current business_expenses for each year amounts paid to meyer as a salary bonus under sec_162 ordinary and necessary business_expense deductions are allowed including reasonable allowances for salaries or other compensation paid for personal services sec_1_162-7 income_tax regs more specifically with regard to salary bonuses amounts paid for salary bonuses to employees are deductible when made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1_162-9 income_tax regs whether amounts paid as salary bonuses are to be treated as reasonable and as paid for services rendered constitutes a factual question american intl coal co inc v commissioner tcmemo_1982_204 affd without published opinion 709_f2d_1490 3d cir many factors are to be considered in determining whether compensation should be treated as reasonable in amount 178_f2d_115 6th cir remanding a memorandum opinion of this court where earnings_of a corporation are not dependent upon efforts of a large number of employees but are primarily dependent upon efforts of a few key individuals and where the retention of these individuals in the employ of the corporation is necessary to its continued successful operation the use of a percentage of profits may be a valid manner to compute a reasonable level of compensation_for services rendered in foos v commissioner tcmemo_1981_61 we treated compensation measured by percent of net corporate profits as not reasonable but we treated compensation measured by percent of net corporate profits as reasonable respondent argues that the annual salary bonus paid to meyer of dollar_figure for and of dollar_figure for and constitutes disguised consideration for acquisition of the assets of mcb respondent also argues that because meyer intended to remain with international and because international was already achieving annual net profits of dollar_figure the annual net profits contingency was not significant petitioners argue that the payments made each year as a salary bonus constitute reasonable_compensation for services rendered by meyer to international and are fully deductible as ordinary and necessary business_expenses we agree with petitioners with regard to the salary bonus meyer’s receipt each year of the salary bonus was contingent on meyer's rendering significant services to international during each year meyer managed the operations and expansion of international and meyer maintained virtually all of the former clients of mcb the earnings_of international depended primarily on the efforts of meyer in the years prior to the acquisition of the assets of mcb meyer received annual salaries from mcb of dollar_figure and dollar_figure during each of the years in issue and treating the salary bonus as part of his annual compensation_for services rendered and not taking into account amounts paid under the covenant_not_to_compete meyer's total annual compensation from international equaled dollar_figure consisting of the stated salary of dollar_figure and the salary bonus of dollar_figure -- approximately percent of the annual salary meyer received in and we conclude that the dollar_figure paid to meyer for and the dollar_figure paid to meyer for each of the years and as a salary bonus should be treated as reasonable_compensation paid to meyer for services he rendered to international and as currently deductible ordinary and necessary business_expenses to reflect the foregoing decisions will be entered under rule
